DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intwala et al. (US 2013/0230259 A1) in view of Watlington et al. (US 2007/0153091 A1).
Regarding claim 1, Intwala discloses a method for generating a deformation special effect program file package, comprising: obtaining parameter values of at least one deformation effect parameter for at least one deformation region (Paragraphs 0061-0062 and 0072, user control of an amount of blur in areas of an image).	Intwala does not clearly disclose establishing a correspondence between the at least one deformation region and predetermined at least one key point; and generating a deformation special effect program file package according to the correspondence and the at least one deformation region for which the parameter values are obtained.	Watlington discloses producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located (Paragraph 0124).	Watlington’s production and use of an XML file to blur areas where faces are in images would have been recognized by one of ordinary skill in the art to be applicable to the user control of blurring amounts in areas of an image of Intwala and the results would have been predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Watlington discloses before the obtaining a parameter value of a deformation effect parameter of at least one deformation region, adding the at least one deformation region (Figure 1f and paragraph 0124, determining where faces are located to produce the XML file before any blurring is needed).
Regarding claim 3, Intwala discloses wherein when the at least one deformation region comprises a plurality of deformation regions, the obtaining parameter values of at least one deformation effect parameter for at least one deformation region comprises at least one of: performing batch obtaining of parameter values of deformation effect (Paragraph 0061, each area being blurred can be blurred by an independent amount); respectively obtaining parameter values of deformation effect parameters for at least some of the plurality of deformation regions; or obtaining, by duplication of one deformation region, another deformation region and parameter values of deformation effect parameters for the another deformation region.
Regarding claim 4, Intwala discloses receiving a deformation region adding instruction input through an interactive interface of an action bar, adding the at least one deformation region, generating a deformation effect parameter setting interface of the at least one deformation region, and displaying the deformation effect parameter setting interface of the at least one deformation region in the action bar; (Figure 8 and paragraph 0057, user interface blur tools to determine areas for blurring and the amount of blurring)	wherein the obtaining parameter values of the at least one deformation effect parameter for at least one deformation region comprises: obtaining the parameter values of the at least one deformation effect parameter for the at least one deformation region through the deformation effect parameter setting interface (Figure 8 and paragraph 0057, setting the blur amount through the user interface).
Regarding claim 5, Intwala discloses wherein the obtaining parameter values of at least one deformation effect parameter for at least one deformation region comprises at least one of: obtaining at least one position parameter of the at least one deformation region by moving the at least one deformation region on a reference image; (Paragraph 0057, areas for blurring)(Paragraph 0057, specifying blur radius)	obtaining the parameter values of the at least one deformation effect parameter for the at least one the deformation region by adjusting a deformation curve for controlling a deformation effect; 	or obtaining the parameter values of the at least one deformation effect parameter for the at least one deformation region by receiving parameter values of at least one deformation effect control parameter (Paragraph 0057, specifying the blur amount or radius).
Regarding claim 6, Intwala discloses wherein the obtaining parameter values of deformation effect parameters for at least one deformation region comprises: in response to receiving parameter values set for deformation effect parameters sent through an interactive interface in the deformation effect parameter setting interface of the at least one deformation region, taking the set parameter values as the parameter values of the deformation effect parameters for the at least one deformation region (Paragraph 0057, burring areas by the specified blur amount); or in response to not receiving parameter values of the at least one deformation effect parameter sent through an interactive interface in the deformation effect parameter setting interface of the at least one deformation region, taking preset parameter values as the parameter value of the deformation effect parameter of the at least one deformation region.
Regarding claim 7, Intwala discloses receiving a deformation region deletion instruction input through the interactive interface of the action bar, and deleting the at least one deformation region and the parameter value of the deformation effect (Paragraph 0057, deleting pins that indicate what areas of the image are to be blurred).
Regarding claim 8, Intwala in view of Watlington discloses wherein the establishing a correspondence between the at least one deformation region and the predetermined at least one key point comprises at least one of: establishing a correspondence between position reference points of the at least one deformation region and the at least one key point (Intwala, paragraph 0075, user specified control points for areas for blurring including the detected facial areas in the image, Watlington, paragraph 0124); or establishing a correspondence between a position reference point of the deformation region and a central key point of a detection bounding box.
Regarding claim 9, Intwala discloses wherein the deformation effect parameters comprise at least one of: a display parameter, configured to control whether to display a deformation effect of a deformation region; a trigger action parameter, configured to represent a trigger action for triggering the display of the deformation effect of the deformation region; a loop parameter, configured to represent a number of loop playbacks of the deformation effect; a trigger delay parameter, configured to represent a time by which the display of the deformation effect of the deformation region is delayed; a trigger stop parameter, configured to represent an action for stopping the display of the deformation effect of the deformation region; a deformation effect control parameter, configured to control the deformation effect of the deformation region; a display scale parameter, configured to represent a reference basis for change in a size of the deformation region (Paragraph 0057, specifying the blur amount or radius); a 
Regarding claim 12, Intwala in view of Watlington discloses displaying a reference image through a content display bar (Intwala, paragraph 0173, display of the image in a target image canvas), the reference image comprising at least one reference part, (Watlington, paragraph 0124, the image can have faces that are detected)	receiving a reference point display instruction input through an interactive interface of the action bar and displaying at least one key point of the reference image (Intwala, paragraph 0053, display of pins in the user interface with the image); and/or receiving a reference point close instruction input through the interactive interface of the action bar, and displaying no key point of the reference image, 	wherein the reference image comprises at least one part of an image of a (Watlington, paragraph 0124, faces of people)	wherein the at least one part of the image of the reference person comprises at least one of the following image of the reference person: a complete image, a head image, a face image (Watlington, paragraph 0124, faces), a shoulder image, an arm image, a gesture image, a waist image, a leg image, or a foot image.
Regarding claim 13, Intwala discloses displaying deformation effect of the deformation region in the content display bar according to parameter values of the deformation effect parameters for the at least one deformation region, (Paragraph 0053, blurring areas of the image based on the pins)	updating a display position of the deformation region in the content display bar according to a position movement operation on the deformation region received through the content display bar, and updating corresponding parameter value of the deformation effect parameter for the deformation region (Paragraph 0189, the areas being blurred can be changed by moving the pins).
Regarding claim 14, Intwala discloses adjusting a occlusion relationship between two or more deformation regions according to an image layer parameter adjustment instruction for the two or more deformation regions received through the interactive interface of the action bar; and displaying a deformation effect corresponding to the two or more deformation regions according to the adjusted occlusion relationship and parameter values of deformation parameters corresponding to the two or more deformation regions (Paragraph 0005, combining blur pins and their patterns).
Regarding claims 17 and 25, similar reasoning as discussed in claim 1 is applied. Furthermore, with regard to claim 25, Intwala discloses a processor and a memory, (Paragraph 0197, computer-readable storage medium and one or more processors).
Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intwala et al. (US 2013/0230259 A1) in view of Watlington et al. (US 2007/0153091 A1) and further in view of Currcio et al. (US 2012/0251070 A1).
Regarding claim 15, Intwala in view of Watlington discloses all limitations as discussed in claim 1.	Watlington further discloses before the generating the deformation special effect program file package, generating a special effect program file of the deformation region according to a preset deformation special effect program file and the parameter value of the deformation effect parameter of the deformation region, and displaying the special effect program file of the deformation region through a program file bar (Paragraph 0124, continuously generating the XML file from an empty XML file).	Intwala in view of Watlington does not clearly disclose generating a special effect program file of the deformation region according to the parameter value of the deformation effect parameter of the deformation region.	Currcio discloses sharing blur level data using XML (Paragraph 0059).	Currcio’s sharing of blur level data using XML would have been recognized by one of ordinary skill in the art to be applicable to the detection of face areas for blurring using an XML file of Intwala in view of Watlington and the results would have been predictable in the continuous generation of an XML file for detecting faces for blurring that can include user specified blur levels. Therefore, the claimed subject matter would 
Regarding claim 18, Intwala in view of Watlington discloses all limitations as discussed in claim 17.	Watlington further discloses before obtaining a parameter value of a deformation effect parameter of a deformation region, importing a deformation special effect program file package (Paragraph 0124, generating the XML file from an empty XML file).	Intwala in view of Watlington does not clearly disclose wherein obtaining a parameter value of a deformation effect parameter for a deformation region comprises: obtaining the parameter value of the deformation effect parameter for the deformation region in the deformation special effect program file package.	Currcio discloses sharing blur level data using XML (Paragraph 0059).	Currcio’s sharing of blur level data using XML would have been recognized by one of ordinary skill in the art to be applicable to the user specification of blur amount of Intwala in view of Watlington and the results would have been predictable in the continuous generation of a XML file that includes user specified blur amount. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Intwala in view of Watlington discloses all limitations as discussed in claim 17.	Intwala in view of Watlington further discloses wherein the parameter value of the deformation effect parameter for the deformation region comprises a correspondence (Intwala, paragraph 0057, burring areas of the image by specified amounts, such as areas with faces, Watlington, paragraph 0124), wherein the importing a deformation special effect program file package comprises: read the deformation special effect program file package into a memory by invoking a first interface function for reading a deformation region to (Watlington, paragraph 0124, processing the image for blurring where image processing is done with a processor with memory, paragraph 0200); and parsing the deformation special effect program file package to obtain a deformation special effect program file (Watlington, paragraph 0124, XML file for blurring face areas of the image).	Intwala in view of Watlington does not clearly disclose the deformation special effect program file comprising the parameter value of the deformation effect parameter.	Currcio discloses sharing blur level data using XML (Paragraph 0059).	Currcio’s sharing of blur level data using XML would have been recognized by one of ordinary skill in the art to be applicable to the generated XML file for blurring face areas in images of Intwala in view of Watlington and the results would have been predictable in generating a XML file with locations of face areas for blurring and the blurring amount. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intwala et al. (US 2013/0230259 A1) in view of Watlington et al. (US 2007/0153091 A1) and further in view of Deinlein et al. (US 2006/0129935 A1).
Regarding claim 16, Intwala in view of Watlington discloses all limitations as discussed in claim 1.	Intwala further discloses starting, according to a received start instruction (Paragraph 0197, using a processor to start executing instructions), and displaying an operation interface, the operation interface comprising at least one of an action bar, and a content display bar (Figure 8, user interface with blur controls and target image canvas for displaying the image).	Intwala in view of Watlington does not clearly disclose a program file bar, wherein the operation interface consists of a left region, a middle region, and a right region; and the displaying an operation interface comprises displaying the action bar on the left region of the operation interface, displaying the content display bar in the middle region of the operation interface, and displaying the program file bar on the right region of the operation interface.
	Deinlein discloses displayable workspaces with left, middle, and right regions that can display portlets for different applications (Paragraphs 0034-0036) including displaying XML documents (Paragraph 0025).	Deinlein’s workspaces with portlets for different applications including displaying XML documents would have been recognized by one of ordinary skill in the art to be applicable to the user interface with blur controls and an image to be blurred according to an XML file of Intwala in view of Watlington and the results would have been predictable in a workspace with portlets for displaying different portlets for blur controls, an image, and a XML file used to blur the image. Therefore, the claimed subject matter 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intwala et al. (US 2013/0230259 A1) in view of Watlington et al. (US 2007/0153091 A1) and further in view of Lim et al. (US 9,838,641 B1).
Regarding claim 22, Intwala in view of Watlington discloses all limitations as discussed in claim 17.	Intwala in view of Watlington does not clearly disclose performing, for the image to be processed, detection on key points involved in a correspondence between the deformation region and predetermined at least one key point through a neural network, and outputting a key point detection result, wherein the key point detection result comprises at least one of: positions of the key points involved in the correspondence in the image to be processed, and a preset serial number of the key points involved in the correspondence.	Lim discloses using a neural network to detect the presence and location of faces in an image (Column 8, line 65 – column 9, line 23)
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intwala et al. (US 2013/0230259 A1) in view of Watlington et al. (US 2007/0153091 A1) and further in view of Robin et al. (US 2010/0189357 A1).
Regarding claim 24, Intwala in view of Watlington discloses all limitations as discussed in claim 17.	Intwala in view of Watlington does not clearly disclose wherein the deformation effect parameter comprises a beautifying/make-up effect parameter, the beautifying/make-up effect parameter being configured to represent a beautifying/make-up effect displayed at a preset part during displaying a deformation effect; and the method further comprises: displaying, based on the key points in the image to be processed and the parameter value of the deformation effect parameter of the deformation region, the beautifying/make-up effect on the image to be processed according to the beautifying/make-up effect parameter when generating the special effect of the deformation effect on the image to be processed.	Robin discloses extracting facial areas in an image and performing a make-up operation on the areas (Paragraph 0092).	Intwala in view of Watlington discloses blurring areas of an image with faces which differed from the claim by substitution of a beautifying/make-up effect parameter. Robin discloses the substituted beautifying/make-up effect parameter by performing a make-up operation for extracted face areas in an image. As a result, both functions were known in the art to modify face areas in an image. Intwala in view of Watlington’s blurring of detected faces in an image could have been substituted with Robin’s make-up operation for extracted face areas and the results would have been predictable in the 


Allowable Subject Matter
Claims 10, 11, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does not clearly disclose the method according to claim 9, wherein the deformation effect of the deformation region is controlled based on a deformation curve, and the deformation effect control parameter comprises parameters of the deformation curve; and the parameters of the deformation curve comprise at least one of a first control point parameter used for controlling a stretching direction and a stretching radius of the deformation effect, a second control point parameter used for controlling a transition smoothness of a middle region of the deformation region, or a third control point parameter used for controlling a transition smoothness of a boundary region of the deformation region, wherein the stretching direction of the deformation effect comprises stretching outward from the center point of the deformation region, and/or stretching inward from the center point of the deformation region.
Regarding claim 11, the prior art does not clearly disclose the method according to claim 9, wherein the preset key points in the position parameter comprise two key 
Regarding claim 20, the prior art does not clearly disclose the method according to claim 19, wherein obtaining a parameter value of a deformation effect parameter of a deformation region comprises: creating a sticker handle by using a second interface function for creating a sticker handle; and reading the parameter value of the deformation effect parameter for the deformation region in the deformation special effect program file and storing the read parameter value to the sticker handle, the method further comprising: obtaining, according to the parameter value of the deformation effect parameter for the deformation region in the deformation special effect program file in the sticker handle, a position of the deformation region displayed in the image to be processed; in condition that the image to be processed is an image in a video, obtaining a video frame number of the deformation region displayed in the video where the image is located, and previously reading images corresponding to a number of frames of the video frames from the video.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nowak et al. (US 2018/0137382 A1) discloses a configuration file for applying effects to a face image.	Ur et al. (US 2014/0196152 A1) discloses obfuscating facial images in an image file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHI HOANG/Primary Examiner, Art Unit 2613